 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouston Division of the Kroger Co. and Retail ClerksInternational Association Local No. 455,AFL-CIOandAmalgamated Meat Cutters&Butcher Work-men of North America,District Local 408, AFL-CIO. Cases 23-CA-4304 and 23-CA-4419July 23, 1975SUPPLEMENTAL DECISION AND ORDEROn February 5, 1974, the National Labor Rela-tions Board issued a Decision and Order I in theabove-entitled proceeding and found that the Re-spondent, Houston Division of the Kroger Co. (here-inafter Kroger or Respondent), had not violated Sec-tion 8(a)(5) and (1) of the National LaborRelationsAct, as amended, by refusing to recognize and bar-gainwith the Unions, Retail Clerks International As-sociationLocalNo. 455. AFL-CIO (hereinafterClerks), and Amalgamated Meat Cutters & ButcherWorkmen of North America, District Local 408,AFL-CIO (hereinafter Meat Cutters), and dismissedthe complaint in its entirety. Thereafter, on February4, 1975, the Board's Order was reversed and the caseremanded by the United States Court of Appeals forthe District of Columbia Circuit upon petitions forreview filed by the Unions?The Board, having accepted the remand, will re-consider the above-mentioned Decision and Order inconformity with the court's opinion, which we re-spectfully recognize as binding on us for the purposeof deciding this case.The Board has again considered the record and theAdministrative Law Judge's Decision dated Febru-ary 7, 1973, in light of the opinion of the UnitedStates Court of Appeals for the District of Columbiadated February 4, 1975, and for the reasons set forthhereinafter has decided to affirm the rulings, find-ings,and conclusions of the Administrative LawJudge.The facts are not in dispute. Respondent has sepa-rate collective-bargainingagreementswithRetailClerks Local 455 and Meat Cutters Local 408. Ineach of these collective-bargainingagreements, Re-spondent has agreed to recognize the Union as theexclusive bargaining representative of employees indesignated classifications at all stores operated byRespondent's Houston Division in the State of Tex-as.Recognitionclauses of a similarnature have ap-peared in prior collective-bargainingagreements exe-cuted by the parties and, over the years, the parties'practice has been to treat stores newly added to thedivisionas accretionsto the contract units. The in-stantcontroversy had its beginning in March 1972,when Kroger Co. decided, for administrative purpos-es, to shift its stores at Nacogdoches and Lufkin,Texas, from its Dallas to its Houston Division. TheUnions took the position that they were entitled torecognition as the bargaining representatives of theseemployees under the terms of their collective-bar-gaining agreementswith Respondent. The Unionsformally demanded recognition on March 22, 1972,and, although their claims were based on the recogni-tionclausesintheirrespectivecontracts,bothUnions offered to submit proof that they had cardmajoritiesamong the employees at the storesin issue.Respondent rejected both the claim for recognitionunder the collective-bargaining agreements and theoffer to prove majority status on the basis of cards. Itisundisputed that, at the time the recognition re-quests were made, the Unions possessed valid cardmajoritiesamong the employees sought.We begin our reconsideration of this case by stat-ing againour acknowledgement, recognized by thecourt, that the principles of accretion do not resolvethe issue presented in this case, inasmuch as thestores inquestion have a sufficient separateexistenceto constitute separate appropriate units.' We also ac-knowledge that the Board has held that "additionalstoreclauses" are valid in situations where the Boardis satisfied that the employees affected are not deniedtheir right to have a say in the selection of their bar-gainingrepresentative.4 InWhite Frontand a latercase,' the Board made it clear that its concern for theemployees' right to self-determination was the onlyreason that controlling weight was not given to suchclaims inprior cases. Here, as inWhite FrontandSmith's,it is conceded that the Unions have a validcard majority in the units involved, which leaves nobarrier to giving full effect to the contractual com-mitmentsof the parties. The fact that we are consid-ering theseclauses in the context of a refusal-to-bar-gain charge, which was not involved in eitherWhiteFrontorSmith's,does not alter their validity as de-termined in thosecases,but merely presents anotherset of circumstances in which their application mustbe examined. We find no reason in policy or other-wise to overruleWhite FrontorSmith'sor to altertheir holdings in any way. The relevant question,therefore, is what meaning do these clauses have in3Melbet Jewelry Co, Inc., and LAS -Orchard Park, Inc,180 NLRB 107'208 NLRB 927.(1969)2 RetailClerksInternational Association,Local No. 455, AFL-CIO v.° RetailClerksUnion,Local 870, Retail ClerksInternational Association,N.L.R B.,510 F.2d 802(1975). The Clerksrequest for oral argumentisAFL-CIO (White Front Stores, Inc.),192 NLRB 240 (1971)hereby denied,as the position of the parties has been adequately presented5Smith'sManagementCorporation d/b/a Frazier'sMarket,197 NLRBin the statements submitted to the Board on the issues presented on remand.1156 (1972). HOUSTON DIV. OF THE KROGER CO.the circumstances of this case.Interpreting these clauses to mean that an employ-er can voluntarily recognize a union or demand anelection renders them totally meaningless and with-out effect, for unions need no contract authorizationto establish their representation status in a Board-conducted election. However, these clauses can beread to require recognition upon proof of majoritystatus by a union. As stated above, there is no needto hold these clauses totally invalid simply becausethey do not contain an explicit condition that unionsmust represent a majority of the employees in a newstore, inasmuch as the Board will impose such a con-dition as a matter of law. It is evident that under thecircumstances present in this case, the Unions havelived up to the requirements imposed by the Boardand therefore the agreements between them and theEmployer should be enforced.The court examined these clauses in the context ofthis case and found that they constituted a waiver byKroger of its right to demand an election in thesecircumstances. Upon reconsideration we now adoptthis view as the only reasonable interpretation whichsaves these clauses from meaninglessness or fromimpinging on functions reserved solely to the Board .6Finally, having concluded that these clauses arevalid and constitute a waiver of the Employer's rightto demand an election, we must consider the court'slast question on remand, as to whether there existsany considerations of national labor policy whichwould require us to find these clauses illegal, not-withstanding our other findings.We not only findthat no such negative considerations exist, but agreewith the suggestion in the court's opinion that na-tional labor policy favors enforcing their validity.As we have interpreted them,these clauses arecontractual commitments by the Employer to forgoits right to resort to the use of the Board's electionprocess in determining the Unions' representationstatus in these new stores. To permit the Employer toclaim the very right which it has forgone, perhaps inreturn for concessions in other areas, would violatethe basic national labor policy requiring the Board torespect the integrity of collective-bargaining agree-ments.Sincethe Unions' majority is conceded by allconcerned, there is no countervailing considerationsof policy not to give effect to these agreements. Thefact that the literal language of the agreements them-selves can be read as going beyond what the Board6While these clauses could be interpreted as an agreement concerning theappropriate unit, we agree with the court that the Board's ultimate right toestablish appropriate units would render them illusory if they were so con-strued,since any such agreement which did not coincide with Board policywould be unenforceable whenever a Board certification was involved. Vol-untary recognition would not present the problem we face here.389would permit, in determining by contract that an ac-cretion had occurred when in fact the contract can-not resolve this issue, provides little reason for invali-dating the entire agreement when it, plus the conductof the Unions, can reasonably be read as we haveread it. The Board has held that an employer mayagree in advance of a card count to recognize a unionon the basis of a card majority,7 and we can perceiveof no reason why it may not contract with the unionto do so in advance of the time the union has com-menced organization.For the foregoing reasons,we find thatRespondent's refusal to honor its commitment to rec-ognize the Unions as the exclusive bargaining repre-sentatives in such units, in accordance with the con-tractual agreements of the parties, violated Section8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Houston Division of the Kroger Co., Nacogdochesand Lufkin, Texas, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with ClerksLocal No. 455 as the exclusive representative of itsemployees in Retail Store No. 990 in Nacogdoches,Texas, and in Retail Store No. 110 in Lufkin, Texas,in the unit found appropriate as set forth below:All employees employed by the Houston Divi-sion of Kroger Food Stores operating in theState of Texas including Retail Store No. 990 inNacogdoches, Texas, and Retail Store No. 110in Lufkin, Texas, but excluding all persons em-ployed in meat departments, store managers, co-managers,management trainees, professionalemployees, guards and supervisors as defined inthe National Labor Relations Act.(b)Refusing to recognize and bargain with MeatCutters Local 408 as the exclusive representative ofitsmeat department employees in Retail Store No.990 in Nacogdoches, Texas, in the unit of such meatdepartment employees found appropriate as set forthbelow:All employees in the meat department in all ofRespondent's stores located in the State of Tex-as operated by the Houston Division of the Kro-ger Co., including Retail Store No. 990 in Na-cogdoches, Texas, but exclusive of all other7FredSnow,HaroldSnowand Tom Snow d/b/aSnow &Sons,134 NLRB709 (1961) 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,guards, watchmen and supervisors asdefinedin the Act.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, recognize and bargain collec-tively with the aforesaid Clerks Local No. 455 as theexclusive representative of its employees in its RetailStore No. 990 in Nacogdoches, Texas, and in its Re-tailStore No. 110 in Lufkin, Texas, as part of theappropriate unit.(b)Upon request, recognize and bargain collec-tively with the aforesaid Meat Cutters Local 408 asthe exclusive representative of its meat departmentemployees in its Retail Store No. 990 in Nacogdoch-es,Texas, as part of the appropriate unit.(c)Upon request, apply and extend to the employ-ees in its RetailStore No. 990 in Nacogdoches, Tex-as, and Retail Store No. 110 in Lufkin, Texas, as partof the appropriate unit, the existing collective-bar-gaining agreement it has with Clerks Local No. 455,with retroactive effect from and after the date of thatLocal's demand for recognition.(d)Upon request, apply and extend to the meatdepartment employees in its Retail Store No. 990 inNacogdoches, Texas, as part of the appropriate unit,the existing collective-bargaining agreement it haswith Meat Cutters Local 408, with retroactive effectfrom and after that Local's demand for recognition.(e)Post at its Retail Store No. 990 in Nacogdoch-es, Texas, and Retail Store No. 110 in Lufkin. Texas,copies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by the Re-gionalDirector for Region 23, after being dulysigned by the Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board."9 208 NLRB 927 (1974) (Members Fanning and Jenkins dissenting).MEMBER KENNEDY,dissenting:Ido not agree with the reversal of the Board's orig-inal decision. Accordingly, I dissent.This case had its genesis 3 years ago when Respon-dent decided for administrative reasons to shift itsstores at Nacogdoches and Lufkin, Texas, from itsDallas to its Houston Division. At the time of thetransfer, the Nacogdoches and Lufkin stores employ-eeswere unrepresented and the Houston Divisionstore employees were represented by the Unions un-der collective-bargaining contracts which contained"additional store clauses" set out at length in theoriginal decision. The Unions demanded the Re-spondent recognize them as the representatives of thetransferred store employees and proferred signed au-thorization cards to establish their majority in thetwo stores. Respondent rejected the demand for rec-ognition and an offer of a card check stating that itbelieved authorization cards were not a reliable indi-cator of employee support. It then filed petitionsseeking separate elections at each of the transferredstores. The Regional Director dismissed the petitionspresumably because of the pendency of the unfairlabor practice proceedings which are the subject ofthis case.In its original decision,9 the Board decided that theNacogdoches and Lufkin stores were not an accre-tion to the Houston Division, that Respondent couldhave lawfully recognized the Unions since there wasproof of a card majority, but it was not required todo so and instead could lawfully insist upon an elec-tion as a condition precedent to recognition. Furtherthe Board held that the "additional store clauses" didnot waive or eliminate Respondent's options. It re-jected the argument that the language of the "addi-tional store clauses" constituted an advance agree-ment to honor a card majority and hence underSnow& Sons,134 NLRB 709 (1961), enfd. 308 F.2d 687(C.A. 9, 1962), Respondent was bound to submit to acard check.The court of appeals reversed the Board's Orderand remanded the case to the Board essentially uponthe ground that the "additional store clauses" couldhave no purpose other than to waive the Employer'sright to a Board-ordered election.10 The court de-duced that the "true purpose of the Board's rulingwas not to interpret the contract but to declare that`additional store clauses' are inconsistent with au-thorization card policy and, therefore, illegal." Ittherefore remanded the case to the Board so that theBoard may "overtly advance" that position and ex-plicate why national labor policy requires that "addi-tional store clauses" be held illegal. The majority hasi°Retail ClerksInternationalAssociation,Local No 455, AFL-CIO v.N.L.R.B.,510 F.2d 802 (1975). HOUSTON DIV. OF THE KROGER CO.accepted the remand. I voted to seek certiorari.I respectfully submit that the court was in error indeducing that the true purpose of the original majori-ty decision was to declare "additional storeclauses"illegal.The Board had no such intention. It statedexplicitly that this type of clause was lawful "so longas it is not used to foreclose either the right to self-determination or free access to our processes." Fur-ther it said: "Since we do not regard such clauses,properly applied, as in contravention of the Act, wereaffirm the rationale of theSmith'sManagementdecision."What the Board did decide was that the particular"additional store clauses" involved in this case couldnot be construed as tantamount to an advance agree-ment to honor a card majority. The present majorityin reversing the Board's decision now adopts thecourt's view that the "additional store clauses" couldhave no other purpose than to waive Respondent'sright to a Board election. Unless this view is adopted,the majority holds, the clauses would be meaninglessor would impinge on functions reserved solely to theBoard. I think this view of the clauses is a fictionmanufactured out of whole cloth. Thereis not a sin-gle word in the clauses which says anything aboutmajority support by an election or by cards. Indeed,as stated in the original decision, "it is dubiouswhether the parties held this subject within their con-templation." To the argument that unless the as-cribed meaning is given to the clausesit ismean-ingless, I give the following answer:Partiesdoagree to meaninglessor redundantclauses in contracts. They are not therefore to beconstrued in a way the parties never intended. Forexample, it is customary in collective-bargaining con-tracts to include a recognition clause defining theunit. If the union had previously been certified, theclause is redundantsincethe Board's certification de-fines the unit and the Act imposes the requirement ofrecognition. The clause is thereforemeaningless sinceit is unnecessary. Does it thereby mean somethingdifferent from what it says? Another example: Col-lective-bargaining contracts frequently include claus-es forbidding employer discrimination because ofunion activities. Sucha clause is meaningless sincethe prohibition of discrimination is imposed by stat-ue. Is it to be thereby construed in a way the partiesnever considered? The truth is that redundancy is acommon practicein legal writing,particularly in con-tracts, occasioned by conservatism or a desire forsymmetry. Just because a contractclauserepeats theobvious isno reasonfor givingitan esoteric mean-ing."Smith'sManagement Corporation d/b/a Frazier'sMarket,197 NLRB1156 (1972).391Moreover, I do not agree that the clauseismean-ingless unless it isgiven the meaning ascribed to it bythe majority. It can reasonably be construed to meanand I think it does mean that as the Union acquiresthe right to represent employees in additional storesin the division such stores will be added to the multi-store unit and will be covered by the existing divi-sionwide bargaining contract. Such an interpretationdoes not impose a requirement of the statute andconforms more closely to the language and sense ofthe clause than the interpretation of the majority.The Supreme Court decided inGissel 12andLindenLumber 13that an employer faced with a demand forrecognition by a labor organization has the right toinsistupon an election as the means for determiningthe labor organization's majority status provided thatthe employer has not engaged in unfair labor practic-es which impair the electoral process. An employermay waive this right as ina Snow & Sonssituation 14where it agrees to accept a card check as a means fordetermining majority. But a waiver must be in "clearand unmistakable" language.15 The "additional storeclauses" is anything but "clear and unmistakable."Nothing in its language suggests that Respondent hassurrendered its right to an election in new stores infavor of a card check.The Supreme Court inLindenpointed out the timeadvantage in determining a union's majority statusby an election rather than in an unfair labor practiceproceeding. The instant case, which had its origin 3years ago, is an object lesson in truth of this generalassertion.When the Unions made their demand forrecognition, Respondent promptly filed representa-tion petitions. There was absolutely no obstacle toimmediate elections. Respondent's course of dealingwith the Unions indicates clearly that if the electionhad shown that the employees wished to be repre-sented by the Unions, Respondent would have bar-gained with the Unions. The dispute could thereforehave been expeditiously resolved and the case closed.Instead of following this expeditious course, theUnions filed unfair labor practice charges claimingthatRespondent was bound to recognize them asrepresentatives on the basis of signed authorizationcards.Three years later, after the expenditure ofthousands of dollars by the Federal Government,and the parties; not to speak of the time consumedby this Agency and by the court, the case is still not12N.L R B.v.GisselPacking Co., Inc,395 U.S.575 (1969).13Linden Lumber Div., Summer& Co v. N.L R.B.,419 U.S.301 (1974).14 134 NLRB 709 (1961),enfd. 308 F.2d 687 (C.A. 9, 1962)15Timken Roller Bearing Companyv. N.LR B.,325 F.2d 746, 751 (C.A. 6,1963).While the waiver doctrine usually arises in a situation where theunion is alleged to have waived a statutory right, it is equally applicable toan alleged waiver of a right by an employer. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDresolved. The Unions have had no benefit of theirasserted representation.Meanwhile,according to thelatest statement of Respondent, the store in Lufkinhas been closed and the store in Nacogdoches hadbeen returned to the Dallas Division for administra-tive reasons. Factually, if not legally, the case hasbecome moot.Mighty has been the labor, paucity has been theresult. I wonder why the Unions were unwilling to goto elections to avoid this result. Was it because theydoubted that the employees who signed cards wouldvote the same way in secret elections?MEMBER PENELLO,dissenting:Contrary to my colleagues in the majority, I wouldreaffirm the Board's original conclusion that Re-spondent did not violate Section 8(a)(5) by refusingto recognize the Unions as the collective-bargainingrepresentatives of the employees of its Nacogdochesor Lufkin stores and would therefore dismiss thecomplaint.The facts are undisputed and are set out in full inthe majority opinion and in the dissenting opinion ofMember Kennedy. It is clear that at the time theUnions requested recognition they possessed validcard majorities among the employees sought. Re-spondent could certainly have voluntarily recognizedthe Unions in these circumstances. But that is not thequestion.What is in issue is the Unions' position thatRespondent wasrequiredto recognize them underthe terms of the so-called "additional store" clausesin the Respondent's contracts with the Unions. Be-cause these clauses clearly do not establish a specificmethod for determining union majority, a Boardelection is still necessary in my opinion to protect theSection 7 rights of Respondent's employees.Before the clauses can be properly analyzed, abrief recitation of the applicable statutory provisionsand precedents is necessary. Section 8(a)(5) of theAct provides that it shall be an unfair labor practicefor an employer "to refuse to bargain collectivelywith the representatives of his employees, subject tothe provisions of Section 9(a)." Section 9(a) provides,in pertinent part, that "[r]epresentatives designatedor selected for the purposes of collective bargainingby the majority of the employeesin a unitappropri-ate for such purposes, shall be the exclusive represen-tatives of all the employees in such unit." In addi-tion, Section 9(c) provides machinery for the holdingof secret ballot elections and granting of certifica-tions by the Board of a union's status as the employ-ees'majority representative in an appropriate unit.1616 Sec.9(c)(1)(B) givesemployers the right to file their own representationpetitions (RM petitions). Respondent filed petitionsseekingseparate elec-tions at each of the stores involved hereinAlthough Section 9(a) refers to representatives"designated or selected" by a majority of the employ-ees, itdoes not delineate precisely how the represen-tative is to be chosen. Board-conducted elections, itis clear,are "the most satisfactory-indeed the pre-ferred method of ascertaining whether a union hasmajority support." 17 However, it is well settled thatsuchelectionsare not the only method. The SupremeCourt in theGisselcase,supra,held that an employerwould be bound by a union's presentation of authori-zationcards as proof of its majority support in casesin which the employer "engages in contemporaneousunfair labor practices likely to destroy the union'smajority and seriously impede the election." 11At thesame time, the Court left open the questionof "a union's right to rely on cards as a freely inter-changeable substitute for elections where there hasbeen no election interference...." 19 The Court did,however, take note of what it characterized as theBoard's "current practice" with respect to this prob-lem, namely that:When confronted by a recognition demandbased on possession of cards allegedly signed bya majority of his employees, an employer neednot grant recognition immediately, but may, un-lesshe has knowledge independently of thecards that the union has a majority, decline theunion's request and insist on an election, eitherby requesting the union to file an election peti-tion or by filing such a petition himself under§9(c)(1)(B).2°InLinden Lumber 21andWilder,"the Board heldthat it would not require bargaining based solely on ashowing that the employer may have had knowledge,independent of the cards, of the union's majority.Thus, in those cases, the Board refused to requirebargainingwhere a majority of the employers' em-ployees had both signed cards and gone on strike.The Board did hold, however, that it would requirebargaining based on a card majority if (1) the em-ployer agrees that the union's majority may be de-termined by a means other than a Board-conductedelection," or (2) the employer itself undertakes to de-termine the union's majority status.The Board's decisions inLindenandWilderweresubsequently upheld by the Supreme Court.24 Signifi-n N.L.R B v. Gissel Packing Co.,Inc,395 U.S. 575,602 (1969).ibGissel,supra,600.19Gissel,supra,595, In. 18.20 Grssel,supra,59121Linden Lumber Division,Summer& Co,190 NLRB 718 (1971).22ArthurF.Derse, Sr., President, andWilderMfg Co,Inc.,198 NLRB998 (1972).23Snow & Sons, supra,71024 Linden Lumber Division,Summer& Co v N.L.R.B,419 U.S. 301(1974). HOUSTON DIV.OF THE KROGER CO.393cantly,the Court stated at footnote 10:We do not reach the question whether thesame result obtains if the employer breaches hisagreement to permit majority status to be de-termined by means other than a Board election.SeeSnow&Sons,134 NLRB 709 (1961),enfd.308 F.2d 687(C.A. 9, 1962).In the instant casestheBoard said that the employers and theunions "never voluntarily agreed upon any mu-tually acceptable and legally permissible means,other than a Board-conducted election,for re-solving the issue of union majority status." [Ci-tations omitted.]Applying these principles to the facts herein, al-though the Unions have obtained authorizationcards from a majority of the employees in each of thetransferred stores,theirmajority has never beendemonstrated in a Board-conducted election. More-over, the Respondent has not committed any unfairlabor practices.Thus,under the principle ofLinden-Wilder,the Respondent was under no obligation torecognize and bargain with the Unions unless theprinciple is for some reason inapplicable.However,my colleagues in the majority argue in effect that thiscase is within the"Snow&Sons"exception to theBoard's ruling inLinden-Wilder,i.e., that the factsand circumstances here indicate that the Respondenthad agreed with the Unions that the Unions' majori-ty status at the two stores in question would be de-termined by means other than a Board-conductedelection.In my view,for the reasons set forth hereaf-ter, the Board properly rejected this conclusion in itsoriginal decision.There is,of course,no dispute that the Respondentand the Unions never made a specific agreement, asdid the parties inSnow&Sons, supra,to submit toand be bound by a check of the Unions' authoriza-tion cards as a means of testing the Unions'majoritystatus in the two stores in question.My colleagues inthemajority contend,nonetheless,that the "addi-tional store" clauses in the contracts are the equiva-lent of such an agreement.On its face,the clausesmake no such provision at all. As was noted in theoriginal decision,the "contract language omits allreference to the question of majority support ob-tained by any means;indeed,it is dubious whetherthe parties held this subject within their contempla-tion." 25Moreover,the prior practice of the parties underthe "additional store" clauses provides no basis tosupport a finding of waiver.For that practice was notfor the Respondent to recognize the Unions in eachnewly opened store after the Unions presented itwith valid authorization cards from a majority of theemployees.Rather,the practice was for the Respon-dent to "accrete"automatically the employees in newstores into the existing multiemployer unit without ashowing of majority status based on cards or anyother means.Since it is unlikely that the stores previ-ously added were true accretions,the parties' priorpractice was plainly unlawful.26Assuming that thenew stores previously added were true accretions tothe existing multistore unit,the practice would be ofno relevance here since,asmy colleagues concede,the stores in issue here were not true accretions. Ineither case,the practice can have no precedential val-ue in determining whether the Respondent intendedto waive itsLinden-Wilderrights in the situation pre-sented here.Accordingly,there is no basis for inferring thatthese clauses eliminate the need for a Board-conduct-ed election in which the desires of the employees maybe ascertained as guaranteed by Section7 of the Act.Furthermore,it is well established that purportedwaiver of a statutory right must,to be effective, beexpressed in "clear and unmistakable"terms. Theclauses here in no way meet this standard and theBoard,therefore,was amply warranted in concludingin its prior decision that under these facts the em-ployees' and Respondent's "access to NLRB proce-dures cannot be said to have been consciouslywaived."27and a Board election is the "preferredmethod"for determining the employees'wishes.Finally,Ibelieve thatpreserving free access to our orderly electionmachinery,in the absenceof a specificagreementto determinemajoritystatus by an acceptable andlegally permissible alternative method,is an essen-tial duty of this Board in administering this Act.[Emphasis supplied.]28For the foregoing reasons,I do not agree with thereversal of the Board's original decision, I would notaccept the remand from the court of appeals, and Iwould instead seek certiorari.25Houston Divisionof TheKroger Co.,208 NLRB 927.26Super Valu Stores, Inc and K's Super Valu of Peoria, Inc,177 NLRB899, 900 (1969).27Kroger Co, supra,In 8.28Kroger Co.,supraAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Local No. 455 as the exclusive rep-resentative of our employees in the appropriateunit noted below with respect to wages,hours,or any other terms or conditions of employment,to wit:All employees employed by the HoustonDivision of Kroger Food Stores operating inthe State of Texas including Retail Store No.990 in Nacogdoches,Texas,and Retail StoreNo. 110 in Lufkin,Texas,but excluding allpersons employed in meat departments, storemanagers,co-managers,management train-ees, professional employees,guards and su-pervisors as defined in the National LaborRelations Act.WE WILL NOT refuse to bargain collectivelywithMeat Cutters Local 408,as the exclusiverepresentative of our employees in the appropri-ate unit noted below with respect to wages,hours,or any other terms or conditions of em-ployment to wit:All employees in the meat department in allof Respondent's stores located in the State ofTexas operated by the Houston Division oftheKroger Co., including Retail Store No.990 in Nacogdoches,Texas, but exclusive ofallother employees,guards,watchmen andsupervisors as defined in the Act.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of any of the rights guaranteed them bythe National Labor Relations Act.WE WILL, upon request,recognize and bargainwith the aforesaid Retail Clerks Local No. 455as the exclusive bargaining representative of allthe employees in the appropriate multistore unitas set forth in the first paragraph hereof above.WE WILL, upon request, apply our existingcontract with Retail Clerks Local No. 455 to theemployees in our Retail Store No.990 at Nacog-doches,Texas,and Retail Store No. 110 at Luf-kin, Texas,as part of the multistore appropriateunit described above,with retroactive effectfrom the date of Local 455's demand for recog-nition.WE WILL,upon request,recognize and bargainwith the aforesaid Meat Cutters Local 408 as theexclusive bargaining representative of all theemployees in the appropriate multistore unit asset forth in the second paragraph hereof above.WE WILL, upon request,apply our existingcontract withMeat Cutters Local 408 to themeat department employees in our Retail StoreNo. 990 at Nacogdoches,Texas,as part of themultistore appropriate unit described above,with retroactive effect from the date of Local408's demand for recognition.HOUSTON DIVISION OF THE KROGER CO.